WREN,
dissenting.
I disagree. Appellant had already performed every act intended or necessary on his part for completion of the crime. He knowingly prepared the false document and submitted it to the people who would prepare and record the deed and mortgage pursuant thereto, and played no part in the attempted cancellation. Moreover, the transaction was completed in exactly the way appellant contemplated it would be. The fact that a stranger to the entire transaction attempted a cancellation and appellant thought it had been cannot constitute a defense. See, United States v. Dost, 575 F.2d 1303 (10th Cir. 1978), cert. denied, 439 U.S. 916, 99 S.Ct. 290, 58 L.Ed.2d 263 (1978), wherein the fact that the defendant might have received some bad advice from his lawyer did not shield him from the consequences of his act.
Since appellant’s second claim of error that the use of a fictitious name could not render the document false is frivolous, Williams v. Territory, 13 Ariz. 27, 108 P. 243 (1910), I would affirm the conviction.